The present application is being examined under the First Inventor to File Provisions of the AIA 
OFFICE ACTION
Specification
1.	The specification is objected to because of a minor informality:
On page 1, above “TECHNICAL FIELD,” replace first paragraph with the following paragraph:
--	This application is a continuation of US Application No. 16/476,437 filed July 8, 2019, now U.S. Patent 11,056,521 issued July 6, 2021, which is a National Stage of PCT/JP2018/012506 filed March 27, 2018, which is based on and claims priority under 35 USC 119 from Japanese Application No. 2017-060527 filed on March 27, 2017. The contents of the above applications are incorporated herein by reference in their entirety.		--
Non-Statutory Double Patenting
 2.	The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees.  A nonstatutory double patenting rejection is appropriate where the claims at issue are not identical, but at least one examined application claim is not patentably distinct from the reference claims because the examined application claim is either anticipated by, or would have been obvious over, the reference claims. See In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998).
3.	Claims 1-17 are rejected on the ground of a Nonstatutory Double Patenting as being unpatentable over claims 1-17 of the conflicted U.S. Patent No. 11,056,521 to Nakanishi et al.
	Although the two claims sets are not totally identical of the pending claim 1 compared to those features (i.e., imaging sensor) of the conflicted claims 1, 16 and their dependent claims, the claims at issues are not patentably distinct from each other.
Those limitations are neither disclosed by any of the references in application IDS 08/18/2021, nor the cited prior art, U.S. Patent 9,172,877 to Morimoto et al, that suggested a modification so as satisfy the combination of the pending claims 1-17.
6.	A timely filed Terminal Disclaimer in compliance with 37 CFR 1.321(c) or (d) may be used to overcome an actual rejection based on a nonstatutory double patenting ground provided the reference application or patent either is shown to be commonly owned with this application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement.  
See MPEP §706.02(l)(1)-(3) for applications not subject to examination under the first inventor to file provisions of the AIA .  The Terminal Disclaimer must be signed in compliance with 37 CFR 1.321(b).
Contact Information
5.	To inquire about this communication, contact the Examiner at (571) 272-1896 on Mon-Fri 9AM-5PM.  If attempt to call the undersigned (calvin.lee1@uspto.gov) by phone is unsuccessful, the Examiner’s Supervisor, Kenneth Parker, can be reached at (571)272-2298. To ask questions about the status of this application, contact Customer Service at (571) 272-1000.  The organization fax number is (571) 273-8300.
	Status information for published application may be obtained from either Private or Public PAIR (Patent Application Information Retrieval) system at http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center at (866) 217-9197.
August 22 2022										    /Calvin Lee/

    PNG
    media_image1.png
    7
    666
    media_image1.png
    Greyscale
Date									 Primary Patent Examiner, A.U.2815